PIEPER, J.,
concurring in part and dissenting in part:
I agree with the majority decision to reverse and remand as to the parking issue. However, I respectfully dissent as to the beneficiary issue and would affirm the trial court’s determination that the contracts are unambiguous as to this issue and do not allow a change of beneficiary.
In regard to the beneficiary provisions, the contracts provided only as follows: “Upon the death of [], this Lifetime Silver Spur membership will be transferred to [] for his lifetime only.” As noted in the majority opinion, the contracts do not expressly permit or prohibit a change in beneficiaries. However, silence in the contracts regarding the ability to change beneficiaries does not necessarily render the contracts ambiguous. See Jordan v. Sec. Group, Inc., 311 S.C. 227, 230, 428 S.E.2d 705, 707 (1993) (holding silence alone does not create an ambiguity). Rather, the contracts are ambiguous only if the absence of language as to whether the Rosens may change beneficiaries renders the agreements reasonably sus*711ceptible to more than one interpretation. See Abu-Shawareb v. S.C. State Univ., 364 S.C. 358, 363, 613 S.E.2d 757, 760 (Ct.App.2005) (holding an ambiguity arises only when a contract is either inconsistent on its face or reasonably susceptible to more than one interpretation); see also McNair v. United Energy Distribs., 390 S.C. 44, 53-54, 699 S.E.2d 723, 728 (Ct.App.2010) (holding that where the language of a contract is plain and capable of legal construction, that language alone determines the instrument’s force and effect). Looking to the language of the contracts, I find no inconsistencies. Also, I do not find the beneficiary provisions susceptible to more than one interpretation. Therefore, I would affirm the trial court’s determination that the contracts are unambiguous in regard to the beneficiary provisions and do not permit the Rosens to change the named beneficiaries.